Choate, D. J.
The petitioner claims to have given original information to a chief officer of the customs which led to the indictment of certain persons for offences against the laws of the United States relating to the customs revenue. The parties indicted having been arrested and held to bail, their bail-bonds were afterwards forfeited, and the sureties paid to the United States about $16,000 in satisfaction thereof. The petitioner now applies for an order of reference to a commissioner that he may make proof of the facts, with a view to having the case certified by the court to the secretary of the treasury for the payment to him of a compensation as an informer.
The petitioner is not entitled to any relief. Amounts recovered on forfeited bail-bonds are not “fines, penalties, or forfeitures,” within the fourth section of the act of June 22, 1874, (18 St. 186.) It is urged, however, that, though the petititioner has no claim under that statute, he is entitled to compensation under the act of June 16, 1880, which makes appropriations for the expenses of the government, including a certain sum “for expenses of detecting and bringing to trial and punishment persons engaged in counterfeiting, etc., and other felonies committed against the laws, etc., relating to *192the revenue service.” 21 St. 265. Whatever authority, if any, this provision confers upon the secretary of the treasury to incur expenses for the purposes indicated, it does not appear to authorize him to give rewards to informers; nor does the sixth section of the act of June, 22, 1874, (18 St. 187,) under which this order of reference is asked, have any application to a case of expenses incurred by the secretary under the act of 1880, but only to claims of informers under the act of 1874 above referred to.
Petition dismissed.